Mellen, C. J.
delivered the opinion of the Court, as follows.
It appears by the bill of exceptions, that the pauper has now her settlement in Buckfield, derived from her father, unless since she became of age she has gained a settlement in her own right, (t is contended she gained one in Hebron, in virtue of the statute of 1821, ch. 122. The clause in that act, which the defendants’ counsel relies upon, is in these words ; — “ any person, resident “ in any town, at the date of the passage of this act, (.March 21, “ 1821) who has not within one year, previous to that date, “ received support or supplies from some town as a pauper, shall “ be deemed to have a settlement in the town, where he then 4‘ dwells, and has his home.” Numerous questions have arisen in different parts of the State, depending on the construction to be given to the provisions of the above quoted clause. Some of those questions we have already decided. The question in the present case is, what is meant by being resident in a particular town, on the 21st of March 1821, and there dwelling, and having a home. In many instances, it may be an inquiry of great nicety, and difficult of solution, and perhaps no general principle can be established beforehand, embracing all cases. And of course each cause must be decided on its own particular facts. Our present inquiry is, whether the pauper, in the case before us, resided, dwelt, and had her home, in the town of Hebron, on the day the act passed. We must give a reasonable construction to the words of the law, and proceed on the ground that the legislature intended, by the use of the expression, “ dwells and has his home,” to designate some permanent abode, a residence with an intention to remain, or at least without an intention of removal,— something more than the habits and life of a wanderer, who has no place where he has a right to continue, and call it and claim it as his rightful home. In the present case, we do not deem it necessaiy to be more definite and explicit. Our decision is con*232fined to the facts before us; and from a review of those facts,we are clearly of opinion, that the pauper can, in no legal sense, be considered as dwelling and having her home in Hebron, on the 21st of March 1821. It is true, she was in that town on that day and had been for a few days before, and for five days after. But there are no facts in the case, indicating a permanent residence or home there, but on the contrary, she seems to have been wandering from town to town, for years before the law was passed, and for months after ; having no settled place of abode, but floating about in society, in that course, which friendship and sympathy directed. We are of opinion, that such a residence, as this was in Hebron, could never have been intended by the legislature, as a dwelling and home in Hebron; and the consequence is, she gained no settlement in that town, by virtue of such occasional, and as it were momentary residence. The provision of the statute does not embrace such a case as hers, and therefore her settlement in Buckfield still continues. We overrule the exceptions, and affirm the judgment of the Court of Common Pleas.